AO 245B (CASDRev. 08113) Judgment in a Criminal Case                                                                  FILED
                                                                                                                       NOV 1 3 2018
                                          UNITED STATES DISTRICT CCUR'l                                            ~-:--    ___- _ - . J
                                               SOUTHERN DISTRICT OF CALIFORNI \                              SOUTCLERKHE". u.s. DtbIRICT COuRT
                                                                                                                      nN DISTRICT OF CAUF-ORNIA
                  UNITED STATES OF AMERICA                                      JUDGMENT IN .A:             fL         '1"1!..   r<   C'T,'   ~_   "EPUTY
                                     v.                                         (For Offenses Committed On or After November 1, 1987)
              EMILIO ALONSO PECH-CETINA (1)
                                                                                   Case Number:         18CR4094-GPC

                                                                                LAUREN WILLIAMS, FED. DEFENDERS, INC.
                                                                                Defendant's Attorney
REGISTRATION NO.                     71938298
D -
THE DEFENDANT:
IZI pleaded guilty to count(s)             1 of the Infonnation

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                          Count
Title & Section                         Nature of Offense                                                                                Number(s)
18 USC 1544                             Misuse of Passport                                                                                  1




     The defendant is sentenced as provided in pages 2 through                            2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)                                                                            dismissed on the motion of the United States.

IZI Assessment: $100.00 - Waived

          JVTA Assessment*: $
D     ­
          *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI Fine waived                     D Forfeiture pursuant to order filed                                                         , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                                November 13,2018




                                                                                                                                      18CR4094-GPC 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

DEFENDANT:                 EMILIO ALONSO PECH-CETINA (1)                                          Judgment - Page 2 of 2
CASE NUMBER:               18CR4094-GPC

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED




       Sentence imposed pursuant to Title 8 USC Section 1326(b).
       The court makes the following recommendations to the Bureau of Prisons:




       The defendant is remanded to the custody of the United States Marshal.

 o	    The defendant shall surrender to the United States Marshal for this district:
             at                          A.M.                on
              ------------------
       o 	 as notified by the United States Marshal.
       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 o     Prisons: 

             on or before 

       o 	 as notified by the United States Marshal. 

             as notified by the Probation or Pretrial Services Office. 


                                                      RETURN
 I have executed this judgment as follows:

       Defendant delivered on 	                                        to
                                  -------------------------                 ------------------------------
at _____________________ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL 




                                      By 	                DEPUTY UNITED STATES MARSHAL




                                                                                                      18CR4094-GPC
